



Exhibit 10.3


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
UNDER THE PROVISIONS OF THE
CYRUSONE RESTATED 2012 LONG TERM INCENTIVE PLAN


Name of Employee:                        «Employee_Name»


Award Date:                            [_________, 2017]


Target PSU Award                        «Target »


First Performance Period:                     1/1/17 to 12/31/17
                        
Second Performance Period:                1/1/17 to 12/31/18
                    
Third Performance Period:                    1/1/17 to 12/31/19
        
    
Pursuant to the provisions of the CyrusOne Restated 2012 Long Term Incentive
Plan (as in effect from time to time (the “Plan”)), the Board of Directors of
CyrusOne Inc. hereby grants to the employee named above (“you” or the
“Employee”) on the date noted above (the “Award Date”) an award (the “Award”) of
performance-based Restricted Stock Units (“PSUs”) with respect to the common
stock of CyrusOne Inc., on and subject to the terms of the Plan and your
agreement to the terms, conditions and restrictions contained herein and subject
to the achievement of certain performance-based vesting criteria as set forth on
Exhibit A. Capitalized terms used in this performance-based Restricted Stock
Unit award agreement (this “Agreement”) that are not defined in this Agreement
have the meanings as used or defined in the Plan.


1.Performance Vesting. The number of PSUs you are eligible to earn with respect
to each Performance Period listed above will depend on the extent to which the
applicable performance-based vesting criteria (each, a “Performance Goal”) for
such Performance Period are satisfied, determined pursuant to the calculation
methodology set forth in Exhibit A. As soon as reasonably practicable following
the completion of the applicable Performance Period, the Committee shall
determine the extent to which the designated Performance Goal(s) have been
satisfied for the applicable Performance Period, and shall calculate and certify
in writing the number of PSUs that you have earned (“Earned PSUs”) with respect
to such Performance Period. Except as otherwise provided in any Employment
Agreement (as defined in Section 13 hereof) or provided in Section 2, 3, or 4
hereof, Earned PSUs with respect to the First Performance Period, Second
Performance Period and Third Performance Period shall become vested on February
28, 2018, February 28, 2019 and February 28, 2020, respectively, provided that
you remain continuously employed by the Company through such vesting date.







--------------------------------------------------------------------------------





2.Vesting Upon Death. Except as otherwise provided in any Employment Agreement,
in the event of your death while an Employee, the number of PSUs (rounded up to
the nearest whole PSU) that bears the same ratio to the Target PSU Award as the
number of days from the Award Date through the date of your death bears to 1,096
will be deemed to be Earned PSUs. You will become vested in such Earned PSUs as
of the date of your death. Any PSUs that are not deemed to be Earned PSUs
pursuant to the calculation described in the preceding sentence shall be
forfeited to CyrusOne as of your date of death in accordance with the terms of
Section 5 hereof.


3.Vesting Upon Disability. If pursuant to the applicable disability provision of
any Employment Agreement, you become disabled and as a result thereof cease to
be an Employee or, if no such provision exists or you are not party to an
Employment Agreement, you become disabled to such extent that you are unable to
perform the usual duties of your job for a period of 12 consecutive weeks or
more and, as the result thereof, the Committee approves the termination of your
employment within the 12-month period following the first day of such 12
consecutive week period, then, the number of PSUs (rounded up to the nearest
whole PSU) that bears the same ratio to the Target PSU Award as the number of
days from the Award Date through the date of your termination of employment
bears to 1,096 will be deemed to be Earned PSUs. You will become vested in such
Earned PSUs as of the date of your termination of employment. Any PSUs that are
not deemed to be Earned PSUs pursuant to the calculation described in the
preceding sentence shall be forfeited to CyrusOne as of the date of your
termination of employment in accordance with the terms of Section 5 hereof.


4.Vesting Upon Termination of Employment After a Change in Control. If a Change
in Control occurs, and the acquiring corporation either assumes this award of
PSUs, or substitutes new awards with respect to stock of the acquiring
corporation, none of the PSUs will be deemed earned or vested upon the Change in
Control; provided, however, that subject to the terms of any Employment
Agreement and notwithstanding any other provision of this Agreement to the
contrary, in the event that within twelve months following a Change in Control
your employment is terminated by the Company other than for Cause (as defined
below), then 200% of the Target PSU Award, less any Earned PSUs that have
already been paid pursuant to Section 6 below, will be deemed to be Earned
Awards, and will become vested as of the date of your termination of employment.
In the event a Change in Control occurs and the acquiring corporation does not
assume this award of PSUs or provide substitute awards, then 200% of the Target
PSU Award, less any Earned PSUs that have already been paid pursuant to Section
6 below, will be deemed to be Earned Awards, and will become vested as of the
date of your termination of employment.


For purposes of this Agreement, “Cause” shall have the meaning set forth in any
Employment Agreement, or, if you do not have an Employment Agreement, shall mean
the occurrence of any one of the following: (i) your material dereliction of
your duties, your gross negligence or substantial failure to perform your duties
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness); (ii) your engaging in (A) misconduct that is
materially injurious to the Company or (B) illegal conduct;


2



--------------------------------------------------------------------------------





(iii) your material breach of any written agreement by and between you and the
Company; (iv) your violation of any material provision of the Company’s Code of
Business Conduct and Ethics; or (v) your willful failure to cooperate in good
faith with an investigation by any governmental authority.


5.Forfeiture. Except as otherwise determined by the Committee or provided in
Sections 1, 2, 3 or 4 or any Employment Agreement, any PSUs that are not Earned
PSUs and that are not vested on the date of your termination of employment shall
be forfeited.


6.Settlement. Earned PSUs shall be settled no later than 60 days after such
Earned PSUs become vested in accordance with Sections 1, 2, 3 or 4 above by
delivering to you a number of shares of CyrusOne Inc. common stock (“Shares”)
equal to the number of such vested Earned PSUs. The Company may deliver the
Shares by delivery of physical certificates or by certificate-less book-entry
issuance.


7.Voting. You shall not have any voting rights with respect to the PSUs prior to
the issuance of Shares in settlement of vested Earned PSUs. Upon settlement of
the Earned PSUs and issuance of Shares, you will be entitled to all rights of a
shareholder.


8.Dividend Equivalents. Each PSU granted hereunder is hereby granted in tandem
with a corresponding right to receive an amount equal to each dividend that is
made by the Company in respect of a Share underlying the PSU to which such
dividend relates (a “Dividend Equivalent”). Any such amounts shall be accrued,
and to the extent an PSU to which such Dividend Equivalent relates becomes a
vested Earned PSU, shall be paid in a single lump sum on the same date that such
vested Earned PSU is paid in accordance with Section 6. Any Dividend Equivalent
granted in tandem with an PSU shall terminate upon the forfeiture of such PSU or
the payment of an Earned PSU, as applicable. Any Dividend Equivalents payable
under the Plan will be treated as separate payments from the underlying PSUs for
purposes of Section 409A. There will be no reinvestment option or earned
interest credits on any Dividend Equivalent.


9.Employment. For purposes of this Agreement, you shall be deemed to be an
“Employee” while, and only while, you are in the employ of the Company and
considered to be employed under the policies and procedures (including the
payroll and withholding procedures) of the Company. In this regard, the granting
of this Agreement does not constitute a contract of employment and does not give
you the legal right to be continued as an Employee.


10.Interpretation. You acknowledge that the Committee has the authority to
construe and interpret the terms of the Plan and this Agreement if and when any
questions of meaning arises under the Plan or this Agreement, and any such
construction or interpretation shall be binding on you, your heirs, executors,
administrators, personal representatives and any other persons having or
claiming to have an interest in the Shares.




3



--------------------------------------------------------------------------------





11.Withholding. You are responsible for all federal, state and local income and
employment taxes payable with respect to the PSUs and the delivery of Shares
upon settlement of Earned PSUs. Unless you otherwise make arrangements
satisfactory to the Company regarding the payment of any such tax, upon vesting
of the Earned PSUs, the Company shall withhold a number of Shares having a
market value equal to the amount of taxes required to be withheld. Otherwise,
the Company may, at its discretion and to the extent it determines is necessary
to pay such withholding tax amount, withhold any such withholding tax amount
from your salary or any other compensation payable to you.


12.Notices. All notices and other communications to be given hereunder shall be
in writing and shall be deemed to have been duly given when delivered personally
or when deposited in the United States mail, first class postage prepaid, and
addressed to the General Counsel of the Company at the Company’s principal
corporate office, or to the employee at the address on file with the Company, or
to any other address as to which notice has been given in the manner herein
provided.
    
13.Effect of Employment Agreement. Notwithstanding any of the terms of the
foregoing sections of this Agreement, if the provisions of a written employment
agreement between you and the Company (any such agreement, an “Employment
Agreement”) would require that the PSUs be vested earlier than when such PSUs
are vested under the terms of the foregoing sections of this Agreement, then
such Employment Agreement provisions shall control (and shall be deemed an
amendment to this Agreement and incorporated herein by reference). In the event
of any conflict between the terms of the Plan, on the one hand, and the terms of
this Agreement or any Employment Agreement, on the other hand, the terms of the
Plan shall govern. In the event of any conflict between the terms of this
Agreement and the terms of any Employment Agreement, the terms of such
Employment Agreement shall govern.


14.Miscellaneous.


(a)This Agreement shall be binding upon the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors and
assigns. Subject to the provisions of the Plan and any applicable Employment
Agreement, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and shall be construed and interpreted
in accordance with the laws of the State of Texas. If any provisions of this
Agreement shall be deemed to be invalid or void under any applicable law, the
remaining provisions hereof shall not be affected thereby and shall continue in
full force and effect.


(b)In consideration of the Shares granted to you pursuant to this Agreement, you
agree to execute (via electronic grant acceptance) the Non-Disclosure and
Non-Competition Agreement attached as Exhibit B (the “Non-Competition
Agreement”).




4



--------------------------------------------------------------------------------





(c)The Committee may waive any conditions or rights under, amend any terms of,
or alter, suspend, discontinue, cancel or terminate this Agreement prospectively
or retroactively; provided, however, that any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair your rights hereunder shall not to that extent
be effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Agreement and the Shares shall be subject to the
provisions of Sections 17, 18 and 20 of the Plan).
(d)In the event of any adjustments in authorized Shares as provided in Article
18 of the Plan, the number of PSUs and Shares or other securities to which you
are entitled pursuant to this Agreement shall be appropriately adjusted or
changed to reflect such change, provided that any such additional PSUs, Shares
or additional or different shares or securities shall remain subject to the
restrictions in this Agreement.
(e)Unless the Committee specifically determines otherwise, the PSUs are personal
to you and the PSUs may not be sold, assigned, transferred, pledged or otherwise
encumbered other than by will or the laws of descent and distribution. Any such
purported transfer or assignment shall be null and void.


(f)All disputes, controversies and claims arising between you and CyrusOne
concerning the subject matter of this Agreement or the Plan shall be settled by
arbitration in accordance with the rules and procedures of the American
Arbitration Association in effect at the time that the arbitration begins, to
the extent not inconsistent with this Agreement or the Plan. The location of the
arbitration shall be Dallas, Texas or such other place as the parties to the
dispute may mutually agree. In rendering any award or ruling, the arbitrator or
arbitrators shall determine the rights and obligations of the parties according
to the substantive and procedural laws of the State of Texas. The arbitration
shall be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 14(f) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties to any dispute shall each pay their own costs and expenses
(including arbitration fees and attorneys’ fees) incurred in connection with
arbitration proceedings and the fees of the arbitrator shall be paid in equal
amounts by the parties. Nothing in this Section 14(f) shall preclude you or
CyrusOne from seeking temporary injunctive relief from any Federal or state
court located within the State of Texas in connection with or as a supplement to
an arbitration hereunder.


(g)This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. The counterparts shall constitute one and the same
instrument, which shall be sufficiently evidenced by any one thereof. Headings
used throughout this Agreement are for convenience only and shall not be given
legal significance. Whenever the words “include”, “includes” or “including” are


5



--------------------------------------------------------------------------------





used in this Agreement, they shall be deemed to be followed by the words “but
not limited to”. The term “or” is not exclusive.
(h)This Agreement and this award of PSUs is intended to satisfy the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) and any regulations or guidance that may be adopted thereunder from time
to time and shall be interpreted by the Committee as it determines necessary or
appropriate in accordance with Section 409A to avoid a plan failure under
Section 409A(a)(1). To ensure compliance with Section 409A, (i) under all
circumstances, vested PSUs that have not otherwise been forfeited shall be
settled by delivery of the Shares (or if applicable, cash) no later than March
15th of the year following the year in which the PSUs vest, and (ii) this
Agreement is subject to the provisions of Section 21.11 of the Plan (including
the six-month delay, if applicable). Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company, and in no event may the Employee, directly or indirectly, designate
the calendar year of any payment. This Section 14(h) does not create any
obligation on the part of the Company to modify the terms of this Agreement or
the Plan and does not guarantee that the PSUs or the delivery of Shares upon
settlement of the PSUs will not be subject to taxes, interest and penalties or
any other adverse tax consequences under Section 409A. The Company will have no
liability to you or any other party if the PSUs, the delivery of Shares (or
cash) upon settlement of the PSUs or any other payment hereunder that is
intended to be exempt from, or compliant with, Section 409A, is not so exempt or
compliant or for any action taken by the Committee with respect thereto.


15.Electronic Delivery and Acceptance of Award. By accepting this Award, you
agree to participate in the Plan through an on-line or electronic system
maintained by the Company or a third party designated by the Company and to
accept electronic delivery of any documents, communications or other information
that the Company may be required to deliver in connection with the Plan or this
Award. Electronic delivery of a document may be via e-mail or by reference to a
location on the Company’s intranet site or the internet site of a designated
third-party vendor involved in administering the Plan. This Award and Agreement
(including any Schedules or Exhibits attached hereto or incorporated by
reference herein) can be accepted and signed via your on-line equity account
accessible at https://www.benefits.ml.com.  Please note that if you do not
accept the Award (including the Non-Disclosure and Non-Competition Agreement
attached as Exhibit B) within 30 days of the Award Date, the Award may be
forfeited.




6



--------------------------------------------------------------------------------





 
EXHIBIT A


Performance Vesting Requirements


The Performance Periods and Target PSU Award are set forth on the first page of
this Agreement. Capitalized terms shall have the meanings set forth in the
Agreement or this Exhibit A.


The Earned PSUs with respect to each separate Performance Period shall be
determined by multiplying the number of Target Units for each Performance Period
by the Payout % that corresponds to the TSR Achievement reached for such
Performance Period, all as set forth below in the Tables 1, 2 and 3. TSR
Achievement will be measured on a cumulative basis for each of the three years.
Straight line interpolation (to the nearest one-tenth (1/10) of a percent) will
be applied to determine the applicable Payout % where the TSR Achievement falls
between the performance levels set forth below in the Tables 1, 2 and 3. No
amount will be earned if the TSR Achievement is below the threshold level. If
the TSR Achievement is in excess of the maximum level, the maximum award will
not exceed 100% of the Target Units for the January 1, 2017 – December 31, 2017
and January 1, 2017 – December 31, 2018 Performance Periods, or 200% of the
Target Units for the January 1, 2017 – December 31, 2019 Performance Period. If
the Company TSR exceeds the Index Return for any Performance Period, but is
negative, the number of Earned PSUs otherwise determined for such Performance
Period will be reduced by 50%.


Table 1: Performance Period: January 1, 2017 – December 31, 2017
Number of Target Units: 1/3 of the Target PSU Award


TSR Achievement
Below Index Return
 (Threshold)


At Index Return or Greater


Payout % of Target Units
0%
100%

 
Table 2: Performance Period: January 1, 2017 – December 31, 2018
Number of Target Units: 2/3 of the Target PSU Award, less any previous Earned
Units


TSR Achievement
Below Index Return
 (Threshold)


At Index Return or Greater


Payout % of Target Units
0%
100%











7



--------------------------------------------------------------------------------







Table 3: Performance Period: January 1, 2017 – December 31, 2019
Number of Target Units: Target PSU Award, less any previous Earned Units


TSR Achievement
Below Index Return
(Threshold)


At Index Return or Greater
(Target)
Greater than Index Return by 200 Basis Points (Maximum)
Payout % of Target Units
0%
100%
200%



For purposes of this Exhibit A:


“Company TSR” means total stockholder return for CyrusOne, calculated as
follows: Begin with the trailing one month average adjusted closing stock price
at the end of the Performance Period, subtract the trailing one month average
adjusted closing stock price at the beginning of the Performance Period, divided
by the trailing one month average adjusted closing stock price at the beginning
of the Performance Period. The adjusted stock price calculations will be based
off publicly available data from Yahoo finance or other equivalent provider if
Yahoo finance is not available.


“Index Return” means the annual return of the MSCI US REIT Index (RMS) for the
applicable Performance Period.


“TSR Achievement” means Company TSR versus the Index Return.


To illustrate the calculation methodology, assume that a participant’s Target
PSU Award is 9,000 PSUs. The TSR Achievement for the first Performance Period
equals the Index Return (which equals a Payout % of 100%); the TSR Achievement
for the second Performance Period is less than the Index Return by 50 Basis
Points (which equals a Payout % of 0% because it is below the Threshold
performance level); and the TSR Achievement for the third Performance Period is
greater than the Index Return by 250 Basis Points (which equals a Payout % of
200%). The number of Earned PSUs with respect to each Performance period is
calculated as follows:


1.
January 1, 2017 – December 31, 2017:

(3,000 PSUs x 100%) = 3,000 Earned PSUs


2.
January 1, 2017 – December 31, 2018:

(6,000 PSUs x 0%) – 3,000 previous Earned PSUs = 0 Earned PSUs


3.
January 1, 2017 – December 31, 2019:

(9,000 PSUs x 200%) – 3,000 previous Earned PSUs = 15,000 Earned PSUs








8



--------------------------------------------------------------------------------





EXHIBIT B


NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
  
CyrusOne LLC, and its subsidiaries and affiliates (collectively, the “Company”)
require certain employees to sign non-disclosure and non-competition agreements
(“Agreement”) as part of the Company's efforts to protect its confidential
information and goodwill, and to maintain its competitive position. In
consideration of employment, promotion, the provision of confidential
information and goodwill and/or other valuable consideration, the employee
("Employee") entering into this Agreement agrees as follows:


1.The Company provides colocation and associated services to businesses.
2.    In conducting its business, the Company develops and utilizes, among other
things, technology, data, research and development, concepts, goodwill, customer
relationships, training, and trade secrets. The success of the Company and each
of its employees is directly predicated on the protection of the Company’s
goodwill and its confidential, proprietary, and/or trade secret information.
Employee acknowledges that in the course of employment with the Company,
Employee will be entrusted with, have access to and obtain goodwill belonging to
the Company and intimate, detailed, and comprehensive knowledge of confidential,
proprietary, and/or trade secret information ("Information") that Employee did
not have or have access to prior to signing this Agreement, including some or
all of the following: (1) information concerning the Company’s products and
services; (2) information concerning the Company’s customers, suppliers and
employees; (3) information concerning the Company’s advertising and marketing
plans; (4) information concerning the Company’s strategies, plans, goals,
projections, and objectives; (5) information concerning the Company’s research
and development activities and initiatives; (6) information concerning the
strengths and weaknesses of the Company’s products or services; (7) information
concerning the costs, profit margins, and pricing associated with the Company’s
products or services; (8) information concerning the Company’s sales strategies,
including the manner in which it seeks to position its products and services in
the market; (9) financial information concerning the Company’s business,
including budgets and margin information, and (10) other information considered
confidential by the Company. Employee may also be entrusted with and have access
to Third Party Information. The term “Third Party Information” means
confidential or trade secret information that the Company may receive from third
parties or information which is subject to a duty on the Company’s part to
maintain the confidentiality of such Third Party Information and to use it only
for limited purposes. The terms “Information” and “Third Party Information” do
not include information that becomes generally available to the public other
than as a result of unauthorized disclosure by Employee.
3.    Employee agrees that the Information and goodwill are highly valuable,
provide a competitive advantage to the Company and allow Employee a unique
competitive opportunity and advantage in developing business relationships with
the Company’s current


9



--------------------------------------------------------------------------------





or prospective customers in the industry. Employee further agrees that, given
the markets in which the Company competes, confidentiality of the Information is
necessary without regard to any geographic limitation.
4.    Both during and after Employee’s employment with the Company, Employee
agrees to retain the Information and Third Party Information in absolute
confidence and not to use the Information or Third Party Information, or permit
access to or disclose the Information or Third Party Information to any person
or organization without the Company’s express written consent, except as
required for Employee to perform Employee’s job with the Company or as otherwise
provided in Section 21 below. Employee’s obligations set forth in the preceding
sentence are in addition to any other obligations Employee has to protect the
Information and Third Party Information, including obligations arising under the
Company’s policies, ethical rules, and applicable law. Employee further agrees
not to use the goodwill for the benefit of any person or entity other than the
Company. Employee hereby agrees that upon cessation of Employee’s employment,
for whatever reason and whether voluntary or involuntary, or upon the request of
the Company at any time, Employee will immediately surrender to the Company all
of the property and other things of value in Employee’s possession or in the
possession of any person or entity under Employee’s control that are the
property of the Company, including without any limitation all personal notes,
drawings, manuals, documents, photographs, or the like, including all
electronically stored information, as well as any copies and derivatives
thereof, relating directly or indirectly to any Information or New Developments
(as defined below), or relating directly or indirectly to the business of the
Company, or, with the Company’s written consent, shall destroy such copies of
such materials, including any copies stored in electronic format.
5.    Employee recognizes the need of the Company to prevent unfair competition
and to protect the Company’s legitimate business interests. Therefore, ancillary
to the otherwise enforceable agreements set forth in this Agreement, and to
avoid the actual or threatened misappropriation of the Information or goodwill,
Employee agrees to the restrictive covenants set forth in this Agreement.
Accordingly, Employee agrees that, during Employee's employment and for a period
of one year following Employee’s separation from employment for any reason,
Employee will not for any reason, accept employment or engage in any business
activity (whether as a principal, partner, joint venturer, agent, employee,
salesperson, consultant, independent contractor, director or officer) with a
“Competitor” of the Company where such employment or activity would involve
Employee:
(i)    providing, selling or attempting to sell, or assisting in the sale or
attempted sale of, any services or products competitive with or similar to those
services or products with which Employee had any involvement, and/or regarding
which Employee had access to any Information, during Employee’s employment with
the Company (including any products or services being researched or developed by
the Company during Employee’s employment with the Company); or


10



--------------------------------------------------------------------------------





(ii)    providing or performing services that are similar to any services that
Employee provided to or performed for the Company during Employee’s employment
with the Company.
For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one-year period following Employee’s separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by the Company.
“Competitor” includes, without limitation, any company or business that provides
data colocation and related services to businesses or entities.
The restrictions set forth in this Section 5 will be limited to the geographic
areas (i) where Employee performed services for the Company, (ii) where Employee
solicited or served the Company’s customers or clients, or (iii) otherwise
impacted or influenced by Employee’s provision of services to the Company.
Notwithstanding the foregoing, Employee may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) Employee is not a controlling
person of, or a member of a group which controls, such entity and (C) Employee
does not, directly or indirectly, own one percent (1%) or more of any class of
securities of such entity.
6.    During Employee's employment and for a period of one year following
Employee’s separation from employment for any reason, Employee will not,
directly or indirectly, through any person or entity, communicate with (i) any
of the Company’s customers known to Employee during Employee’s employment with
the Company and from which the Company generated revenue during the one-year
period preceding Employee’s separation from employment; (ii) any prospective
customers known to Employee during the one-year period prior to Employee’s
separation from employment; or (iii) any of the Company’s suppliers known to
Employee during the one-year period prior to Employee’s separation from
employment, in each case, for the purpose or intention of (x) attempting to sell
any products or services competitive with or similar to those products or
services provided by the Company or (y) attempting to divert business of any
such customer, prospective customer or supplier from the Company to a
Competitor.
7.    During Employee's employment and for a period of one year following
Employee’s separation from employment for any reason, Employee shall not, either
directly or indirectly, solicit business from or interfere with or adversely
affect, or attempt to interfere with or adversely affect, the Company’s
relationships with any person, firm, association, corporation or other entity
which was known by Employee during his/her employment with the Company to be, or
is included on any listing to which Employee had access during the course of
employment as, a customer, client, supplier, consultant or employee of the
Company and Employee shall not divert or change, or attempt to divert or change,
any such relationship to the detriment of the Company or to the benefit of any
other person, firm, association, corporation or other entity.


11



--------------------------------------------------------------------------------





8.    During Employee's employment and for a period of one year following
Employee’s separation from employment for any reason, Employee shall not,
without the prior written consent of the Company, accept employment, as an
employee, consultant or otherwise, with any person or entity which was a
customer or supplier of the Company at any time during the one-year period
preceding Employee’s separation from employment with the Company.
9.    In the event Employee is uncertain as to the application of this Agreement
to any contemplated employment opportunity or business activity, Employee agrees
to inquire in writing of the Company’s Department of Human Resources, specifying
the contemplated opportunity or activity. The Company will attempt to respond
within ten (10) business days following receipt of said writing. In no event
will the Company’s failure to respond within ten business days constitute a
waiver of any of the provisions of this Agreement.
10.    All ideas, inventions, discoveries, concepts, trademarks, or other
developments or improvements, whether patentable or not, conceived by Employee,
alone or with others, at any time during the term of Employee’s employment,
whether or not during working hours or on the Company’s premises, which are
within the scope of or related to the business operations of the Company (“New
Developments”), shall be and remain the exclusive property of the Company. To
the extent permitted by law, all New Developments consisting of copyrightable
subject matter shall be deemed “work made for hire” as defined in 17 U.S.C. §
101. To the extent that the foregoing does not apply, Employee hereby assigns to
the Company, for no additional consideration, Employee’s entire right, title and
interest in and to all New Developments. Employee shall do all things reasonably
necessary to ensure ownership of such New Developments by the Company, including
the execution of documents assigning and transferring to the Company, all of
Employee’s rights, title, and interest in and to such New Developments, and the
execution of all documents required to enable the Company to file and obtain
patents, trademarks, and copyrights in the United States and foreign countries
on any of such New Developments.
11.    Subject to Section 21 below, Employee will not disparage the Company in
any way which could adversely affect the goodwill, reputation, and business
relationships of the Company with the public generally, or with any of their
customers, suppliers, or employees.


12.    During Employee's employment by the Company and for a period of one year
following Employee’s separation from employment for any reason, Employee will
not, directly or indirectly, induce or seek to induce any other employee or
consultant of the Company to terminate his/her employment or consulting
relationship with the Company, nor will Employee, directly or indirectly, induce
or seek to induce any other employee or consultant of the Company to accept
employment with a Competitor, nor will Employee be involved in the hiring of any
other employee or consultant of the Company on behalf of any person or entity
other than the Company. Without limitation, Employee will not, directly or
indirectly, induce or seek to induce any other current or former employee or
consultant


12



--------------------------------------------------------------------------------





of the Company to violate any of his/her non-compete and/or non-solicitation
and/or non-disclosure and/or non-disparagement agreement(s) with the Company.


13.    During Employee’s employment by the Company and for a period of one year
following Employee’s separation from employment for any reason, Employee will,
before accepting an offer of employment from any person or entity, provide such
person or entity a copy of this Agreement. Employee authorizes the Company to
provide a copy of this Agreement to any and all future employers of Employee.


14.    Employee represents that Employee is not bound by any agreement or other
duty to a former employer or any other party that would prevent Employee from
fully performing Employee’s duties and responsibilities for the Company or
complying with any obligations hereunder. Employee agrees that Employee will not
use or disclose any confidential or proprietary information or trade secrets of
any former employer or other person or entity in the course of Employee’s
employment with the Company, and Employee will not bring onto the premises of
the Company any such information unless consented to in writing by such former
employer, person or entity.


15.    Employee further agrees and consents that this Agreement and the rights,
duties, and obligations contained in it may be and are fully transferable and/or
assignable by the Company, and shall be binding upon and inure to the benefit of
the Company’s successors, transferees, or assigns.


16.    Employee further agrees that any breach or threatened breach of this
Agreement would result in material damage and immediate and irreparable harm to
the Company. Employee further agrees that any breach of the restrictive
covenants contained herein would result in the inevitable disclosure of the
Information. Employee therefore agrees that the Company, in addition to any
other rights and remedies available to it, shall be entitled to injunctive and
other equitable relief, without posting bond or other security, in the event of
any such breach or threatened breach by Employee. Employee acknowledges that the
prohibitions and obligations contained in this Agreement are reasonable and do
not prevent Employee’s ability to use Employee’s general abilities and skills to
obtain gainful employment. Therefore, Employee agrees that Employee will not
sustain monetary damages in the event that Company obtains a temporary,
preliminary or permanent injunction to enforce this Agreement.


17.    If in any judicial proceeding or arbitration, a court or an arbitrator
finds that any of the restrictive covenants in this Agreement exceed the time,
geographic or scope limitations permitted by applicable law, Employee and the
Company intend that such provision be reformed by such court or arbitrator to
the maximum time, geographic or scope limitation, as the case may be, then
permitted by such law. Furthermore, it is agreed that any period of restriction
or covenant hereinabove stated shall not include any period of violation or
period of time required for litigation or arbitration to enforce such
restrictions or covenants.




13



--------------------------------------------------------------------------------





18.    Employee agrees that this Agreement shall be governed by the laws of the
State of Texas, without giving effect to any conflict of law provisions.
Employee further voluntarily consents and agrees that the state or federal
courts with jurisdiction over Denton County, Texas: (i) must be utilized solely
and exclusively to hear any action arising out of or relating to this Agreement;
and (ii) are a proper venue for any such action and Employee consents to the
exercise by such court of personal jurisdiction over Employee for any such
action.


19.    If any of the provisions in this Agreement conflict with similar
provisions in any other document or agreement related to Employee’s employment
with Company, the provisions of this Agreement will apply; provided, however, if
the restrictions set forth in the other document or agreement at issue are
broader in scope than those in this Agreement and are enforceable under
applicable law, those restrictions in the other document or agreement will
apply. The provisions of this Agreement are severable. To the extent that any
portion of this Agreement is deemed unenforceable, such portion may, without
invalidating the remainder of the Agreement, be modified to the limited extent
necessary to cure such unenforceability, such unenforceability shall not affect
any other provisions in this Agreement, and this Agreement shall be construed as
if such unenforceable provision had never been contained herein.


20.    This Agreement does not obligate Company to employ Employee for any
period of time and Employee's employment is "at will."


21.     Notwithstanding any other provision of this Agreement, nothing contained
in this Agreement limits Employee’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or from providing truthful
testimony in response to a lawfully issued subpoena or court order. Employee
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.




14

